Exhibit 10.3
 
2014 UNIT INVESTOR RIGHTS AGREEMENT


BY AND AMONG


CAMP NINE. INC.



AND


THE INVESTORS PARTY HERETO


June 10, 2014
 
 
 

--------------------------------------------------------------------------------

 


2014 UNIT INVESTOR RIGHTS AGREEMENT
 
THIS 2014 UNIT INVESTOR RIGHTS AGREEMENT (the “Agreement”) is entered into as of
June 10, 2014, by and among Camp Nine, Inc., a Nevada corporation (the
“Company”), the persons identified on Exhibit A hereto (the “Investors”), and
the Placement Agent (defined below).
 
BACKGROUND
 
WHEREAS, the Investors are purchasing or otherwise acquiring Units (as defined
herein) pursuant to the form of Unit Purchase Agreement (the “Purchase
Agreement”) attached as an exhibit to the Private Placement Memorandum (as
defined herein);
 
WHEREAS, as a condition of entering into the Purchase Agreement, the Investors
and the Placement Agent have requested that the Company agree to enter into this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement and in the
Purchase Agreement, the parties, intending to be legally bound, mutually agree
as follows:
 
Section 1.  GENERAL
 
1.1      Definitions.  As used in this Agreement the following terms shall have
the following respective meanings:
 
 “Affiliate” means, with respect to any Person, any other Person who is an
“affiliate” of such Person within the meaning of Rule 12b-2 of the General Rules
and Regulations under the Exchange Act.
 
“Common Stock” means the shares of the Common Stock, $0.001 par value per share,
of the Company.
 
“Counterpart” means a counterpart signature page to this Agreement in
substantially the same form as Exhibit B attached to this Agreement.
 
“Designated Holder” means a stockholder proposing to distribute common stock in
accordance with the Investor Rights Agreement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
rules or regulations promulgated thereunder, all as the same is in effect from
time to time.
 
“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor form under the Securities Act that permits significant
incorporation by reference of the Company’s subsequent public filings under the
Exchange Act
 
“Holder” means any Investor or the Placement Agent owning of record any
Registrable Securities and any assignee of record of such Registrable
Securities.
 
“Indemnifiable Losses” means shall mean all losses, liabilities, obligations,
claims, demands, damages, penalties, settlements, causes of action, costs and
expenses, including, without limitation, the actual reasonable costs paid in
connection with an Indemnitee’s investigation and evaluation of any claim or
right asserted against such Indemnitee Party and all reasonable attorneys’,
experts’ and accountants’ fees, expenses and disbursements and court costs
including, without limitation, those incurred in connection with the
Indemnitee’s enforcement of this Agreement and the indemnification provisions of
Section 7 of this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
 “Investor Rights Agreement” means the Investor Rights Agreement dated July 2012
between the Company and certain of its stockholders.
 
“Offering” means the offering of Units pursuant to the Private Placement
Memorandum (defined below).
 
“Order of Cutbacks” has the meaning set forth in Section 2.2(b).
 
“Placement Agent” means Laidlaw & Company (UK) Ltd.
 
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability partnership, limited liability company,
proprietorship, joint venture, trust, association, union, entity or other form
of business organization or any governmental or regulatory authority whatsoever.
 
“Private Placement Memorandum” means that certain Confidential Private Placement
Memorandum dated May 20, 2014 describing the offering of Units.
 
 “Register,” “registered,” and “registration” each refers to a resale
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.
 
“Registrable Securities” means the following shares of the Company’s Common
Stock (referred to herein collectively as the “Stock”):  (i) all shares of
Common Stock issued as part of the Units, (ii) all shares of Common Stock
issuable upon exercise of the Investor Warrants (as defined in the Private
Placement Memorandum), (iii) all shares of Common Stock issuable upon exercise
of the warrants issued to Laidlaw & Company (UK) Ltd. (or its assigns) pursuant
to the terms of that certain engagement agreement, dated May 19, 2014
(collectively, the “Laidlaw Warrants”), excluding in all cases, however, any
Registrable Securities sold by a Person in a transaction in which an Investor’s
rights under this Agreement are not assigned; (iv) all shares of Common Stock
issued as part of the units sold in the Relmada Therapeutics, Inc. private
placement closings that occurred on May 12, 2014 and May 15, 2014 (the “Prior
Offering”), (v) all shares of Common Stock issuable upon exercise of the
Investor Warrants issued in the Prior Offering, and (vi) all shares of Common
Stock issuable upon exercise of the Laidlaw Warrants issued in the Prior
Offering, excluding in all cases, however, any Registrable Securities sold by a
Person in a transaction in which an Investor’s rights under this Agreement are
not assigned; provided, however, that Registrable Securities shall not include
any securities (A) sold to or through a broker or dealer or underwriter in a
public distribution or a public securities transaction, (B) sold in a
transaction exempt from the registration and prospectus delivery requirements of
the Securities Act under Section 4(a)(l) thereof so that all transfer
restrictions and restrictive legends with respect thereto are removed upon the
consummation of such sale, or (C) if the Investor thereof is no longer entitled
to exercise any right provided in this Agreement.
 
“Registrable Securities then outstanding” means and shall be determined by the
number of shares of Common Stock of the Company outstanding which are
Registrable Securities plus the number of shares of Common Stock issuable
pursuant to outstanding securities that are then exercisable for or convertible
into securities which are Registrable Securities.
 
 
-3-

--------------------------------------------------------------------------------

 
 
“Registration Rights Security” shall have the meaning set forth Section 2.1(c).
 
“Reverse Merger” has the meaning set forth in Section 2.1(a).
 
“Rule 144” means Rule 144 under the Securities Act.
 
"Rule 415" means Rule 415 under the Securities Act.
 
“SEC” or “Commission” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and any rules or
regulations promulgated thereunder, all as the same is in effect from time to
time.
 
“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.


 “Subsidiaries” means any Person of which a Company, directly or indirectly,
through one or more intermediaries owns or controls at the time at least fifty
percent (50%) of the outstanding voting equity or similar interests or the right
to receive at least fifty percent (50%) of the profits or earnings or aggregate
equity value.
 
“Transaction Documents” has the meaning ascribed to it in the Purchase
Agreement.
 
“Units” means the units of the Company’s securities as described in the Private
Placement Memorandum.
 
Terms not otherwise defined in this Agreement shall have the meanings set forth
in the Purchase Agreement.
 
Section 2.  REGISTRATION OF REGISTRABLE SECURITIES
 
2.1. Company Obligation of Registration.
 
(a)  The Company will file with the SEC upon the earlier of (i) the date upon
which the Company files a registration statement pursuant to the terms of that
certain registration rights agreement, dated May 12, 2014, or (ii) forty-five
(45) days of the date of the final closing of the Offering (the “Filing
Deadline”), a registration statement registering for resale all Registrable
Securities and any securities defined as “Registrable Securities” under the
Investor Rights Agreement (the “Registration Rights Securities”) requested to be
registered by a Designated Holder (the “Registration Statement”).  The holders
of any Registrable Securities removed from the Registration Statement as a
result of a Rule 415 or other comment from the SEC shall have “piggyback”
registration rights for such Registrable Securities with respect to any
registration statement filed by the Company following the effectiveness of the
Registration Statement which would permit the inclusion of such Registrable
Securities that were removed from the Registration Statement, provided that any
such removal shall be applied in the Order of Cutbacks.  In no event shall any
Registration Rights Securities be removed from the Registration Statement unless
all Registrable Securities hereunder have also been removed.  The Company shall
its reasonable best efforts to have the Registration Statement declared
effective within thirty (30) days of being notified by the SEC that the
Registration Statement will not be reviewed by the SEC (and in such case of no
SEC review, not later than sixty (60) days after the Filing Deadline) or within
180 days after the Filing Deadline in the event the SEC provides written
comments to the Registration Statement (the “Effectiveness Deadline”).
 
 
-4-

--------------------------------------------------------------------------------

 


(b)  If the Registration Statement is not filed on or before the Filing Deadline
or not declared effective on or before the Effectiveness Deadline,  the Company
shall pay to each Holder an amount in cash equal to one-percent (1.0%) of such
Holder’s investment amount in the Offering on every thirty (30) day anniversary
of such Filing Deadline or Effectiveness Deadline failure until such failure is
cured.  The payment amount shall be prorated for partial thirty (30) day
periods. The maximum aggregate amount of payments to be made by the Company as
the result of such failures, whether by reason of a Filing Deadline failure,
Effectiveness Deadline failure or any combination thereof, shall be an amount
equal to six percent (6%) of each Holder’s investment amount.  Notwithstanding
the foregoing, no payments shall be owed with respect to any period during which
all of the Holder’s Registrable Securities may be sold by such Holder under Rule
144.  Moreover, no such payments shall be due and payable with respect to any
Registrable Securities if the Company is unable to register due to limits
imposed by any SEC Guidance, provided that any such limitation is applied in the
Order of Cutbacks.


(c)  The Company shall maintain the Registration Statement effective for one (1)
year from the date it is declared effective by the SEC or until Rule 144 of the
Securities Act is available to Holders with respect to all of their Registrable
Securities, whichever is earlier (the “Effectiveness Period”).


(d)           Subject to the terms and conditions of this Agreement, Holders
shall have the right to select legal counsel to review and oversee, solely on
its behalf, any Registration Statement pursuant to this Agreement. The Company
shall also reimburse legal counsel for its fees and disbursements in connection
with registration, filing or qualification pursuant to this Agreement which
amount shall be limited to $10,000.  Legal counsel initially means Sichenzia
Ross Friedman Ference LLP or such other counsel as thereafter designated by a
majority of the Holders then outstanding.


2.2.  Piggyback Registration Rights.


 (a)  If the Registration Statement is not filed on or before the Filing
Deadline or not declared effective on or before the Effectiveness Deadline, then
if at any time or from time to time the Company shall determine to register any
of its equity securities for its own account in a direct public offering or an
underwritten public offering, or for the account of selling security holders in
a resale registration (a “Resale Registration”), the Company will:


(i)           prior to the filing of such registration give to the Holders
written notice thereof; and
(ii)           include in such registration (and any related qualification under
blue sky laws or other compliance), and underwriting, if any, all the
Registrable Securities (subject to cutbacks as a result of SEC Guidance applied
in the Order of Cutbacks ) specified in a written request or requests made
within thirty (30) days after receipt of such written notice from the Company by
any Holder.
 
(b)  The right of any Holder to registration in an underwritten offering
pursuant to this Section 2.2 shall be conditioned upon such Holder’s
participation in any underwritten offering and the inclusion of Registrable
Securities in any underwriting to the extent provided herein.  If any Holder
requests pursuant to Section 2.2(a)(ii) above to distribute its securities
through an underwritten offering, such Holder shall (together with the Company
and any other stockholders distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the
Company.  Notwithstanding any other provision of this Section 2, in the case of
an underwritten offering, if the Company or the managing underwriter determines
that marketing factors require a limitation of the number of shares to be
underwritten or registered, the managing underwriter may limit the Registrable
Securities to be included in such registration.  The Company shall so advise the
Holders and the other stockholders distributing their securities through such
offering pursuant to piggyback registration rights, and the number of shares of
Registrable Securities and other securities that may be included in the
registration and underwriting shall be allocated as set forth below.  In the
event the Company or the managing underwriter does determine that marketing
factors require a limitation of the number of shares to be underwritten (the
“Cutback”), such Cutback shall be as set forth below.
 
 
-5-

--------------------------------------------------------------------------------

 
 
In addition, notwithstanding any other provision of this Agreement and subject
to the payment of liquidated damages pursuant to Section 2.1(b), if any SEC
Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement (and
notwithstanding that the Company used diligent efforts to advocate with the
Commission for the registration of all or a greater portion of Registrable
Securities), unless otherwise directed in writing by a Holder as to its
Registrable Securities, the number of Registrable Securities to be registered on
such Registration Statement will first be reduced by Registrable Securities
represented by (i) by the Registrable Securities represented by the shares of
Common Stock issuable upon exercise of the Laidlaw Warrants, (ii) the
Registrable Securities represented by the shares of Common Stock issuable upon
exercise of the Series A Preferred Stock Warrants issued by Relmada
Therapeutics, Inc. in 2012 (the “Series A Preferred Stock Warrants”) and Notes
Warrants issued by Relmada Therapeutics, Inc. in 2012 and 2013 (the “Notes
Warrants”), (iii)  the Registrable Securities represented by the shares of
Common Stock issuable upon exercise of the Series B Warrants, (iv)  the shares
of Common Stock held by such Holder who held Series A Preferred Stock and Notes
that were converted into Common Stock on a pari pasu basis (applied, in the case
that some shares of Common Stock may be registered, to the Holders on a pro rata
basis based on the total number of unregistered shares of Common Stock held by
such Holders), (v) the shares of Common Stock held by such Holder who
participated in the Prior Offering and the closings of this Offering on a pari
pasu basis (applied, in the case that some shares of Common Stock may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered shares of Common Stock held by such Holders), and (vi)  by the
Registrable Securities represented by the shares of Common Stock issuable upon
exercise of the Series A Warrants (the foregoing order of cutbacks being
referred to herein as the “Order of Cutbacks”).  In the event of a cutback
hereunder, the Company shall give the Holder at least 5 Trading Days prior
written notice along with the calculations as to such Holder’s allotment If any
Holder or other securities holder disapproves of the terms of any such
underwriting, he or she may elect to withdraw therefrom by written notice to the
Company and the managing underwriter.  If required pursuant to this Section 2.2,
any securities excluded or withdrawn from such underwritten offering shall be
withdrawn from such registration, and shall not be transferred in a public
distribution without the prior written consent of the managing underwriter prior
to one-hundred eighty (180) days after the effective date of the registration
statement relating thereto.
 
 (c)  The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2 prior to the effectiveness of such
registration, whether or not any Holder has elected to include securities in
such registration.
 
Section 3.  UNDERWRITTEN PUBLIC OFFERING.
 
The Company shall not cause the registration under the Securities Act of any
other shares of its common stock to become effective (other than registration of
an employee stock plan, or registration in connection with any Securities Act
Rule 145 or similar transaction) during the Effectiveness Period of a
registration requested hereunder for an underwritten public offering if, in the
judgment of the underwriter or underwriters, marketing factors would materially
adversely affect the price of the Registrable Securities subject to such
underwritten registration.
 
 
-6-

--------------------------------------------------------------------------------

 
 
Section 4.  OBLIGATIONS OF COMPANY.
 
In addition to the obligations of the Company set forth in Section 2.1, and in
no way in limitation of such obligations, whenever the Company is required by
the provisions of this Agreement to effect the registration of the Registrable
Securities, the Company shall:  (i) prepare and file with the SEC such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to make and to keep such
registration statement effective during the Effectiveness Period, provided not
less than five (5) business days prior to the filing of each Registration
Statement and not less than one (1) Trading day prior to the filing of any
related prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (i) furnish to Legal Counsel copies of the
Registration Statement proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of Legal Counsel,  (ii) comply with the provisions of the Securities Act
with respect to the sale or other disposition of all securities proposed to be
registered in such registration statement for the Effectiveness Period; (iii)
furnish to any Holder such number of copies of any prospectus (including any
preliminary prospectus and any amended or supplemented prospectus), in
conformity with the requirements of the Securities Act, as such Holder may
reasonably request in order to effect the offering and sale of the Registrable
Securities to be offered and sold; (iv) use its best efforts to register or
qualify the Registrable Securities covered by such registration statement under
the securities or blue sky laws of such states as the Holders shall reasonably
request, maintain any such registration or qualification current for the
Effectiveness Period, and take any and all other actions either necessary or
reasonably advisable to enable Holders to consummate the public sale or other
disposition of the Registrable Securities in jurisdictions where such Holders
desire to effect such sales or other disposition; (v) take all such other
actions either necessary or reasonably desirable to permit the Registrable
Securities held by a Holder to be registered and disposed of in accordance with
the method of disposition described herein; (vi) in the event of any
underwritten public offering, enter into and perform its obligations under an
underwriting agreement, in usual and customary form, with the managing
underwriter of such offering; (vii) notify each Holder of Registrable Securities
covered by such registration statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of (a) the
happening of any event as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing, such obligation to continue for the Effectiveness
Period (b) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any proceedings for that purpose; (c) the receipt by the Company
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, or (d) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in a Registration Statement or
prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to a
Registration Statement, prospectus or other documents so that, in the case of a
Registration Statement or the prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading; (viii)
cause all such Registrable Securities registered pursuant hereunder to be listed
on each securities exchange on which similar securities issued by the Company
are then listed; (ix) provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereunder and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration; and (x) use its best efforts to furnish, at the request of any
Holder requesting registration of Registrable Securities pursuant to Section 3,
if such securities are being sold through underwriters, or if such securities
are not being sold through underwriters, on the date that the registration
statement with respect to such securities becomes effective, (A) an opinion,
dated such date as such registration statement becomes effective, of the counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters and to the Holders requesting
registration of Registrable Securities and (B) a letter dated such date as such
registration statement becomes effective, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to the Holders of a majority of the
Registrable Securities being registered, addressed to the underwriters, if any,
and to the Holders requesting registration of Registrable
Securities.  Notwithstanding the foregoing, the Company shall not be required to
register or to qualify an offering of the Registrable Securities under the laws
of a state if as a condition to so doing the Company is required to qualify to
do business or to file a general consent to service of process in any such state
or jurisdiction, unless the Company is already subject to service in such
jurisdiction.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Section 5.  EXPENSES OF REGISTRATION AND RESTRICTIVE LEGENDREMOVAL.
 
(a)           The Company  shall pay all of the fees and expenses (exclusive of
underwriting discounts and commission and stock transfer taxes) incurred by the
Company in complying with Sections 2, 3 and 4 hereof in connection with any
registration statement that is initiated pursuant to this Agreement, including,
without limitation, all SEC and blue sky registration and filing fees, printing
expenses, transfer agent and registrar fees, the fees and disbursements of the
Company’s outside counsel, the reasonable fees and disbursements of one special
counsel to the Holders (not to exceed $20,000), and the expense of any special
audits (not to exceed $20,000) incident to or required by any such registration
(the “Registration Expenses”).  If a registration proceeding is begun upon the
request of Holders pursuant to Sections 3 or 4 but such request is subsequently
withdrawn, then the Holders of Registrable Securities to have been registered
may either:  (i) bear all Registration Expenses of such proceeding, pro rata on
the basis of the number of shares to have been registered, in which case the
Company shall be deemed not to have effected a registration pursuant to Sections
3 or 4, as applicable, of this Agreement; or (ii) require the Company to bear
all Registration Expenses of such proceeding, in which case the Company shall be
deemed to have effected a registration pursuant to Section 3 or 4, as
applicable, of this Agreement.  Notwithstanding the foregoing, however, if at
the time of the withdrawal, the Holders have learned of a material adverse
change in the condition, business or prospects of the Company from that known to
the Holders at the time of their request, then the Holders shall not be required
to pay any of said Registration Expenses.  In such case, the Company shall be
deemed not to have effected a registration pursuant to Sections 3 or 4, as
applicable, of this Agreement.  Any underwriting discounts, fees and
disbursements of any additional counsel to the Holders, selling commissions and
stock transfer taxes applicable to the Registrable Securities registered on
behalf of Holders shall be borne by the Holders of the Registrable Securities
included in such registration.  The expenses of any legal services or special
audit required in connection with any registration, qualification or compliance
pursuant to Section 3 or 4 in excess of twenty thousand dollars ($20,000) shall
be borne pro rata by the Holders of Registrable Securities proposing to
distribute such shares of Registrable Securities in such registration.
 
(b)           Notwithstanding anything herein to the contrary, at the request of
any Holder, the Company shall employ its counsel at the Company’s expense to
prepare any and all legal opinions necessary for the prompt removal of
restrictive legends from certificates representing Registrable Securities as,
when and to the extent such legends may be removed in compliance with the
Securities Act and/or Rule 144.
 
 
-8-

--------------------------------------------------------------------------------

 
 
Section 6.   INDEMNIFICATION.
 
6.1. The Company.  To the extent permitted by law, the Company will indemnify
Holders and each person controlling Holders within the meaning of Section 15 of
the Securities Act, and each underwriter if any, of the Company’s securities,
with respect to any registration, qualification or compliance which has been
effected pursuant to this Agreement, against all expenses, claims, losses,
damages or liabilities (or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement, prospectus, offering
circular or other document, or any amendment or supplement thereto, incident to
any such registration, qualification or compliance, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading, or any violation by the Company of any
rule or regulation promulgated under the Securities Act or Exchange Act or state
securities law applicable to the Company in connection with any such
registration, qualification or compliance, and the Company will reimburse
Holders and each person controlling Holders, and each underwriter, if any, for
any legal and any other expenses reasonably incurred in connection with
investigating, preparing or defending any such claim, loss, damage, liability or
action, provided that the Company will not be liable in any such case to the
extent that any such claim, loss, damage, liability or expense arises out of or
is based on any untrue statement or omission or alleged untrue statement or
omission, made in reliance upon and in conformity with written information
expressly furnished to the Company by such Holder or controlling person or
underwriter seeking indemnification for use in connection with such registration
by any such Holder, underwriter or controlling person.
 
6.2. Holders.  To the extent permitted by law, each Holder shall, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected (the “Indemnifying
Holder”), indemnify the Company, each of its respective directors and officers
and each person who controls the Company within the meaning of Section 15 of the
Securities Act, and each underwriter, if any, of the Company’s securities with
respect to any registration, qualification or compliance which has been effected
pursuant to this Agreement, against all expenses, claims, losses, damages and
liabilities (or actions in respect thereof), arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact made in
reliance upon and in conformity with written information furnished to the
Company by such Indemnifying Holder contained in any such registration
statement, prospectus, offering circular or other document, or any amendment or
supplement thereto, incident to any such registration, qualification or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by such Indemnifying Holder of any rule
or regulation promulgated under the Securities Act applicable to such
Indemnifying Holder in connection with any such registration, qualification or
compliance, and the Indemnifying Holder will reimburse the Company, such
directors and officers and each person controlling Company and each underwriter,
if any, for any legal or any other expenses reasonably incurred in connection
with investigating, preparing or defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document, or any amendment or supplement thereto, incident to any such
registration, qualification or compliance, in reliance upon and in conformity
with written information furnished to the Company by such Indemnifying Holder,
provided that in no event shall any indemnity under this Section 6.2 exceed the
net proceeds of the offering received by such Indemnifying Holder; provided,
further, that the indemnity agreement contained in this Section 6.2 shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Indemnifying
Holder (which consent shall not be unreasonably withheld); provided further,
however, that the indemnity agreement contained in this Section 6.2 with respect
to any preliminary prospectus shall not inure to the benefit of any Holder or
underwriter, or any person controlling such Holder or underwriter, from whom the
person asserting any such losses, claims, damages or liabilities purchased
shares in the offering, if a copy of the prospectus (as then amended or
supplemented if the Company shall have furnished any amendments or supplements
thereto) was not sent or given by or on behalf of such Holder or underwriter to
such person, if required by law so to have been delivered, at or prior to the
written confirmation of the sale of the shares to such person, and if the
prospectus (as so amended or supplemented) would have cured the defect giving
rise to such loss, claim, damage or liability.
 
 
-9-

--------------------------------------------------------------------------------

 
 
6.3. Defense of Claims.  Each party entitled to indemnification under this
Section 6 (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense; provided, however, that the Indemnifying Party
shall pay such expense if representation of the Indemnified Party by counsel
retained by the Indemnifying Party would be inappropriate due to actual or
potential differing interests between the Indemnified Party and any other party
represented by such counsel in such proceeding, and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 6 unless
the failure to give such notice is materially prejudicial to an Indemnifying
Party’s ability to defend such action.  No Indemnifying Party, in the defense of
any such claim or litigation shall, except with the written consent of each
Indemnified Party which consent shall not be unreasonably withheld, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  No Indemnifying Party shall be required to indemnify any
Indemnified Party with respect to any settlement entered into without the
Indemnifying Party’s prior written consent.
 
6.4. Contribution.  If the indemnification provided for in this Section 6 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any losses, claims, damages or liabilities referred to
herein, the Indemnifying Party, in lieu of indemnifying such Indemnified Party
thereunder, shall to the extent permitted by applicable law contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage or liability in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and of the Indemnified
Party on the other, in connection with the violations that resulted in such
loss, claim, damage or liability, as well as any other relevant equitable
considerations.  The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided, that in no event shall any contribution by a
Holder exceed the net proceeds from the offering received by such Holder.
 
6.5. Conflict; Survival.  Notwithstanding the foregoing, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with the underwritten public offering are
in conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control.  The obligations of the Company and Holders under
Section 6 shall survive the completion of any offering of Registrable Securities
in a registration statement.
 
 
-10-

--------------------------------------------------------------------------------

 
 
Section 7.RULE 144 REPORTING.
 
With a view to making available the benefits of certain rules and regulations of
the SEC which may at any time permit the sale of the Registrable Securities to
the public without registration, the Company agrees to:
 
(a)      Make and keep public information available, as those terms are
understood and defined in Rule 144, at all times in accordance with the
requirements of the Exchange Act from and after the effective date of the
Reverse Merger;
 
(b)      File with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at any
time after it has become subject to such reporting requirements; and
 
(c)      So long as a Holder owns any Registrable Securities, furnish to such
Holder forthwith upon request a written statement by the Company as to its
compliance with the current public information requirements of said Rule 144 and
of the Exchange Act (at any time after it has become subject to such reporting
requirements), a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company, and such other
reports and documents so filed as a Holder may reasonably request in availing
itself of any rule or regulation of the SEC allowing such Holder to sell any
such securities without registration; and
 
(d)      Take such action, including the voluntary registration of its common
stock under Section 12 of the Exchange Act, as is necessary to enable the
Holders to utilize Form S-3 for the sale of their Registrable Securities, such
action to be taken as soon as practicable after the end of the fiscal year in
which the first registration statement filed by the Company for the offering of
its securities to the general public is declared effective.
 
Section 8.STANDOFF AGREEMENT.
 
Upon the effectiveness of any registration statement for the underwritten public
offering of equity securities of the Company, if requested by the Company and
the managing underwriter, each Holder agrees not to offer to sell or sell, make
any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of any securities of the Company held by the Holder at any time during
such period (other than those unregistered shares which are sold under Rule 144,
if any), directly or indirectly, without the prior written consent of the
Company or the underwriters for such period of time following the effective date
of the registration statement(not to exceed one-hundred eighty (180) days) as
may be requested by the Company and the managing underwriter, provided that the
foregoing obligations shall apply only if all directors and executive officers
of the Company and all other stockholders holding securities that, on an as
converted or fully exercised basis, equate to greater than five percent (5%) of
the issued and outstanding shares of Common Stock and all other persons with
registration rights (whether or not pursuant to this Agreement), enter into
similar agreements.  This Section 8 shall not apply to a registration relating
solely to employee benefit plans, or to a registration relating solely to a
transaction pursuant to Rule 145 under the Securities Act.  In order to enforce
the foregoing, the Company may impose stop-transfer instructions with respect to
the Registrable Securities of each Holder (and the share or securities of every
other person subject to the foregoing restrictions) until the end of such
period.
 
From and after the date of this Agreement, the Company shall not, without the
prior written consent of at least a majority of the outstanding Registrable
Securities (the “Required Vote”), grant to future investors any registration
rights on parity with or more favorable than the registration rights granted to
the Holders hereunder.
 
 
-11-

--------------------------------------------------------------------------------

 
 
Section 9     INTENTIONALLY LEFT BLANK.
 
Section 10   CONFIDENTIALITY OF RECORDS.
 
Each Holder agrees that it will keep confidential and not disclose, divulge or
use for any purpose other than to evaluate and monitor its investment in the
Company any confidential or proprietary information (“Confidential Information”)
which such party obtains from the Company pursuant to financial statements,
reports and other information submitted by the Company to such party pursuant to
this Agreement or the Purchase Agreement; provided, however, that the Investors
may disclose Confidential Information (a) to their respective general partners,
limited partners, members, stockholders, equity holders, Affiliates and any of
the directors, officers and other representatives of any of the foregoing in
accordance with their respective normal reporting practices, and to their
respective attorneys, accountants, consultants and other professionals under an
obligation of confidentiality and (b) to any prospective purchaser of any
securities of the Company so long as such prospective purchaser is obligated not
to disclose, divulge or use such Confidential Information to the same extent as
the disclosing Investor.  Each Holder shall use the same level of care with the
Confidential Information that it uses with its own confidential
information.  “Confidential Information” shall not include the following:  (i)
information that is now in, or hereafter enters, the public domain through no
fault of the Holder; (ii) information that previously was known by the Holder
independently of the Company; (iii) information that is independently developed
by the Holder without reference to Confidential Information; (iv) information
that is disclosed with the written approval of the Company; or (v) information
that is received from a third party without a duty of
confidentiality.  Notwithstanding the foregoing, no Holder shall be prohibited
from disclosing Confidential Information that is required to be disclosed
pursuant to any legal process or subpoena from any court, arbitrator,
governmental body, official or authority or by applicable law; provided that the
disclosing Holder takes reasonable steps to minimize the extent of such
disclosure and provides the Company with reasonably prompt notice after becoming
required to disclose such Confidential Information to afford the Company an
opportunity to intervene and oppose such disclosure.  This provision shall
survive any termination of this Agreement.
 
Section 11.   MISCELLANEOUS
 
11.1      Governing Law.
 
This Agreement shall be governed by and construed under the laws of the State of
New York, notwithstanding the conflicts of laws principles of the State of New
York or any other jurisdiction.  No suit, action or proceeding with respect to
this Agreement may be brought in any court or before any similar authority other
than in a court of competent jurisdiction in the State of New York and the
parties hereby submit to the exclusive jurisdiction of such courts for the
purpose of such suit, proceeding or judgment.  Each of the parties hereto hereby
irrevocably waives any right which it may have had to bring such an action in
any other court, domestic or foreign, or before any similar domestic or foreign
authority and agrees not to claim or plead the same.  Each of the parties hereto
hereby irrevocably and unconditionally waives trial by jury in any legal action
or proceeding in relation to this Agreement and for any counterclaim therein. 
 
11.2      Survival.
 
The representations, warranties, covenants, and agreements made herein shall
survive any investigation made by any Holder and the closing of the transactions
contemplated hereby.  All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company, or
their respective Subsidiaries or the Investors pursuant hereto in connection
with the transactions contemplated hereby shall be deemed to be representations
and warranties by the Company or their respective Subsidiaries or the Investors,
as applicable, hereunder solely as of the date of such certificate or
instrument.
 
 
-12-

--------------------------------------------------------------------------------

 
 
11.3      Successors and Assigns.
 
Except as otherwise expressly provided herein, the provisions hereof shall inure
to the benefit of, and be binding upon, the successors and permitted assigns of
the parties hereto and shall inure to the benefit of and be enforceable by each
person who shall be a holder of Common Stock issued or issuable in the Offering
from time to time; provided, however, that each such successor and permitted
assign the transferee has agreed in writing to be bound by the terms of this
Agreement as if such successor and permitted assign were an original Holder by
executing the Counterpart.
 
11.4      Entire Agreement.
 
This Agreement constitutes the full and entire understanding and agreement
between the parties hereto with regard to the subject matter hereof and thereof
and no party hereto shall be liable or bound to any other party hereto in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein, with respect to the subject matter
hereof.
 
11.5      Severability.
 
If any provision of the Agreement is held to be invalid, illegal, or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
11.6      Amendment and Waiver.
 
Any provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Holders of
a majority of the Registrable Securities then outstanding and any amendment or
waiver so made shall be binding upon each Holder and the Company.  In addition,
any provision of this Agreement and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by any party so waiving in writing, such waiver to be enforceable solely against
such party.
 
11.7      Delays or Omissions.
 
No delay or omission to exercise any right, power, or remedy accruing to any
party hereto, upon any breach, default or noncompliance of any party under this
Agreement shall impair any such right, power, or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of any similar breach, default or noncompliance
thereafter occurring.  Any waiver, permit, consent, or approval of any kind or
character on part of any party hereto of any breach, default or noncompliance
under the Agreement or any waiver on such party’s part of any provisions or
conditions of this Agreement must be in writing and shall be effective only to
the extent specifically set forth in such writing.  All remedies, either under
this Agreement, by law, or otherwise afforded to the parties hereto, shall be
cumulative and not alternative.
 
 
-13-

--------------------------------------------------------------------------------

 
 
11.8      Notices.
 
All notices, requests, demands and other communications given or made in
accordance with the provisions of this Agreement shall be addressed (i) if to a
Holder, at such Holder’s address, fax number or email address furnished on the
signature pages hereof or such Holder’s Counterpart hereto or as otherwise
furnished to the Company by the Holder in writing, or (ii) if to the Company, to
the attention of the Chief Executive Officer at such address, fax number or
email address furnished on the signature page below or as otherwise furnished by
the Company  in writing, and shall be made or sent by a personal delivery or
overnight courier, by registered, certified or first class mail, postage
prepaid, or by facsimile or electronic mail with confirmation of receipt, and
shall be deemed to be given on the date of delivery when made by personal
delivery or overnight courier, 48 hours after being deposited in the U.S. mail,
or upon confirmation of receipt when sent by facsimile or electronic mail.  Any
party may, by written notice to the other, alter its address, number or
respondent, and such notice shall be considered to have been given three (3)
days after the overnight delivery, airmailing, faxing or sending via e-mail
thereof.
 
11.9      Titles and Subtitles.
 
The titles of the sections and subsections of this Agreement are for convenience
of reference only and are not to be considered in construing this Agreement.
 
11.10    Counterparts; Execution by Facsimile Signature.
 
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one
instrument.  This Agreement may be executed by facsimile signature(s) which
shall be binding on the party delivering same, to be followed by delivery of
originally executed signature pages.
 
[SIGNATURES ON FOLLOWING PAGES]
 
 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this 2014 Unit Investor
Rights Agreement as of the date set forth in the first paragraph hereof.
 
COMPANY:
 
Camp Nine, Inc.
       
By:
/s/ Sergio Traversa   Name:  Sergio Traversa, PharmD   Title: Chief Executive
Officer  



PLACEMENT AGENT:
 
LAIDLAW & COMPANY (UK) LTD.
       
BY:
   
NAME:
TITLE:
   


INVESTORS:
 
The Investors listed on Exhibit A to the Agreement have executed a Subscription
Agreement with the Company which provides, among other things, that by executing
the Subscription Agreement each Investor is deemed to have executed the 2014
UNIT INVESTOR RIGHTS AGREEMENT in all respects and is bound to the terms and
conditions thereof as set forth in such Subscription Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
List of Investors
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


Counterpart Signature Page
 
to
 
2014 Unit Investor Rights Agreement dated _________ __, 2014
 
for
 
Camp Nine, Inc.
 
The undersigned hereby acknowledges receipt of a copy of that certain 2014 Unit
Investor Rights Agreement, dated June 10, 2014, among Camp Nine, Inc., a Nevada
corporation, Laidlaw & Company (UK) Ltd. and the Investors referred to therein
and the undersigned (as hereafter amended from time to time, the “Investor
Rights Agreement”), and hereby certifies to the other parties thereto that it
has read and fully understands the Investor Rights Agreement, that it has had an
opportunity to review and discuss the terms and conditions of the Investor
Rights Agreement with its legal counsel and other advisors, and that it agrees
to be bound by the terms and conditions of the Investor Agreement as if it were
an original signatory thereto.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
this ____ day of ____________, 20__.
 
 
 

--------------------------------------------------------------------------------